                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

 EMPLOYERS & CEMENT MASONS #90
 HEALTH & WELFARE FUND, by and through its
 Board of Trustees, and EMPLOYERS & CEMENT
 MASONS #90 PENSION FUND, by and through
 its Board of Trustees,                                     Case No. 19-cv-366-JPG-MAB

                Plaintiffs,

        v.

 ROCK SOLID PAVING & EXCAVATING, INC.,

                Defendant.


                                   DEFAULT JUDGMENT

       This matter having come before the Court, the defendant having failed to plead or
otherwise defend, and default having been entered,

        IT IS HEREBY ORDERED AND ADJUDGED that judgment in this case is entered in
favor of Plaintiffs EMPLOYERS & CEMENT MASONS #90 HEALTH & WELFARE FUND,
by and through its Board of Trustees, and EMPLOYERS & CEMENT MASONS #90 PENSION
FUND, by and through its Board of Trustees, and against Defendant ROCK SOLID PAVING &
EXCAVATING, INC., in the amount of $3,337.54 in delinquent fringe benefit contributions;
$486.22 in interest; $667.52 in liquidated damages; $3,436.45 in attorneys’ fees and costs, for a
total judgment in the amount of $7,927.73.

                                            MARGARET M. ROBERTIE, Clerk of Court

Date: June 18, 2019                         s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
